Citation Nr: 1606855	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-01 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for obesity.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for obesity.  

5.  Entitlement to service connection for migraine headaches. 

6.  Entitlement to service connection for spinal stenosis.

7.  Entitlement to service connection for degenerative joint disease (DJD).

8.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for scars.

11.  Entitlement to service connection for a skin disability other than scars.

12.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 22, 2007.

13.  Entitlement to a disability rating in excess of 60 percent for ischemic heart disease (IHD) prior to August 28, 2006.

14.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to May 22, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1976, including service in the Republic of Vietnam (Vietnam) during the Vietnam War.  The Veteran had an additional period of service from December 1976 to October 1981, but it was determined that the character of service for this period was a bar to receipt of VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from four rating decisions of the VA RO.  A September 2009 rating decision denied the Veteran's claims of entitlement to service connection for scars and a skin disability other than scars.  A March 2010 rating decision denied the Veteran's claims of entitlement to service connection for migraine headaches, spinal stenosis, degenerative joint disease, GERD, and sleep apnea.  The March 2010 rating decision additionally declined to reopen the Veteran's claims of entitlement to hypertension and obesity.  An April 2012 rating decision granted a TDIU with an effective date of May 22, 2007.  A July 2015 rating decision denied the Veteran's claims of entitlement to a disability rating in excess of 50 percent for PTSD prior to May 22, 2007, and a disability rating in excess of 60 percent for IHD prior to August 28, 2006.

The issues of: a) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hearing loss disability; b) entitlement to an earlier effective date for the award of service connection for diabetes mellitus (diabetes); c) entitlement to service connection for carpal tunnel disorder, and d) entitlement to service connection for a thyroid disorder were raised by the record in September 2015.  In a statement received September 11, 2015, the Veteran also indicated that he was seeking specially adapted housing.  In another September 11, 2015 statement, the Veteran indicated he was seeking claims for two helpless children.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of: a) service connection for hypertension; b) service connection for obesity; c) service connection for migraine headaches; d) service connection for spinal stenosis; e) service connection for DJD; f) service connection for GERD; g) service connection for sleep apnea; h) service connection for scars; i) service connection for a skin disability other than scars; j) entitlement to a disability rating in excess of 50 percent for PTSD prior to May 22, 2007; k) entitlement to a disability rating in excess of 60 percent for IHD prior to August 28, 2006, and l) entitlement to a TDIU prior to May 22, 2007 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2009 decision of the Board denied the Veteran's claims of entitlement to service connection for hypertension and obesity.

2.  The evidence received since the July 2009 decision of the Board is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for hypertension and obesity.


CONCLUSIONS OF LAW

1.  The July 2009 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection hypertension and obesity.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reopened Veteran's claims.  As such, the Board finds that any error related to the VCAA regarding these claims are moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claims of entitlement to service connection for hypertension and obesity were last denied in a July 2009 Board decision.  That decision is final. 

Turning to the facts in this case, with respect to the Veteran's claim of entitlement to service connection for hypertension, the July 2009 Board decision found that the Veteran's hypertension did not begin in service, did not manifest to a compensable degree within one year after separation from service, and was not otherwise related to service.  The evidence under consideration at the time of the July 2009 Board decision consisted of, in pertinent part, the Veteran's service treatment records, post-service VA and private treatment records, and lay testimony.  The Veteran has since submitted a news article stating that VA was studying veterans of the United States Army Chemical Corps who handled herbicides to determine whether they had higher rates of hypertension than other veterans, and that a 2008 Institute of Medicine Report added high blood pressure to the category of "limited or suggestive evidence of an association" with herbicide exposure.  Furthermore, in September 2015, the Veteran's representative cited medical literature indicating that hypertension was associated with diabetes mellitus.  

That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate a connection between the Veteran's claimed hypertension and his active service.  The newly-submitted evidence relates to such a connection, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for hypertension is reopened.

With respect to the Veteran's claim of entitlement to service connection for obesity, the July 2009 Board decision found that the Veteran's obesity was not itself a compensable disability, and that the Veteran's obesity was not due to a disease or injury that was incurred in or aggravated in service.  The evidence under consideration at the time of the July 2009 Board decision consisted of, in pertinent part, the Veteran's service treatment records, post-service VA and private treatment records, and lay testimony.  

The Board must determine if new and material evidence has been submitted since the time of the July 2009 Board decision.  The evidence added to the record includes a September 2015 submission from the Veteran's representative citing literature finding that obesity can be a symptom of PTSD.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate that the Veteran's obesity was due to a disease or injury that was incurred in or aggravated in service.  The newly-submitted evidence relates to such a connection, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for obesity is reopened.


ORDER

The request to reopen the claim for service connection for hypertension is granted, and the appeal is allowed to this extent.

The request to reopen the claim for service connection for obesity is granted, and the appeal is allowed to this extent.


REMAND

The Board finds that a new examination addressing the Veteran's hypertension is needed in order to address the theories that the Veteran's representative raised in September 2015.  The examiner should, after examining the Veteran, and with due consideration given to the literature cited in the representative's September 2015 statement, address whether the Veteran's hypertension was either caused by, or aggravated by, any service-connected disabilities, including diabetes and PTSD.  

With respect to the Veteran's claim of entitlement to service connection for migraine headaches, the AOJ should ensure that the Veteran's VA treatment records from January 2014 to the present have been associated with the record.  Based on a review of these records, determine whether an examination addressing the Veteran's migraine headache disability is warranted.  

The Veteran has not been provided with examinations addressing his claims of entitlement to service connection for obesity, spinal stenosis, DJD, GERD, sleep apnea, scars, or a skin disability other than scars.  The evidence of record suggests that the Veteran has been diagnosed with each of these disabilities, and he contends that such disabilities are either directly related to his active duty service, or secondarily related to his service-connected disabilities, including PTSD and diabetes.  Accordingly, the Board finds that an examination addressing each of these issues should be provided to the Veteran on remand.

With respect to the Veteran's claims of entitlement to a disability rating in excess of 50 percent for PTSD prior to May 22, 2007, and a disability rating in excess of 60 percent for IHD prior to August 28, 2006, in order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

Here, in July 2015, the RO denied the Veteran's claims of entitlement to a disability rating in excess of 50 percent for PTSD prior to May 22, 2007, and a disability rating in excess of 60 percent for IHD prior to August 28, 2006.  In September 2015, the Veteran filed a notice of disagreement as to these denials.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand these claims to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues listed in the notice of disagreement will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board finds that the Veteran's claim of entitlement to a TDIU prior to May 22, 2007, is inextricably intertwined with the above-described issues of entitlement to a disability rating in excess of 50 percent for PTSD prior to May 22, 2007 and entitlement to a disability rating in excess of 60 percent for IHD prior to August 28, 2006.  Adjudication of the claim of entitlement to an earlier effective date for the award of TDIU must be deferred pending completion of the additional evidentiary development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the Veteran's VA treatment records from January 2014 to the present have been associated with the record.

2.  Then, schedule the Veteran for VA examinations to determine the nature and etiology of his hypertension, obesity, spinal stenosis, DJD, GERD, sleep apnea, scars, and a skin disability other than scars.  After an examination of the Veteran, describing the nature of each of the Veteran's disabilities, and review of the Veteran's claims file, the examiner should:

a)  First the examiner should explain whether obesity should be considered a disability, as opposed, for example, a symptom of a disability?  Why or why not? 

b)  If obesity is found to constitute a disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's obesity i) either began during or was otherwise caused by his military service, ii) was caused by a service connected disability, or iii) was aggravated by a service connected disability. 

c)  With regard to the Veteran's claims of entitlement to service connection for spinal stenosis, DJD, GERD, sleep apnea, scars, and a skin disability other than scars (and not his claim for service connection for hypertension), opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that the such disabilities either began during or were otherwise caused by the Veteran's period of service from December 1969 to December 1976, which included service in Vietnam during the Vietnam War.  

d)  With regard to the Veteran's claims of entitlement to service connection for hypertension, spinal stenosis, DJD, GERD, sleep apnea, scars, and a skin disability other than scars, opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that such disabilities were caused by the Veteran's service-connected disabilities (that is, IHD, PTSD, tinnitus, diabetes, or peripheral neuropathy).  Please discuss the evidence raised by the Veteran's representative in September 2015.  

e)  With regard to the Veteran's claims of entitlement to service connection for hypertension, spinal stenosis, DJD, GERD, sleep apnea, scars, and a skin disability other than scars, opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that such disabilities were aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service-connected disabilities (that is, IHD, PTSD, tinnitus, diabetes, or peripheral neuropathy).  If aggravation is found, the extent thereof must be set forth.  Please discuss the evidence raised by the Veteran's representative in September 2015.  

3.  Then, consider the issues of entitlement to a disability rating in excess of 50 percent for PTSD prior to May 22, 2007, and a disability rating in excess of 60 percent for IHD prior to August 28, 2006.  If the benefits sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  

4.  Then, after ensuring any other necessary development has been completed, readjudicate the claims of entitlement to service connection for hypertension, obesity, migraine headaches, spinal stenosis, DJD, GERD, sleep apnea, scars, and a skin disability other than scars, and a TDIU prior to May 22, 2007.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


